Name: 97/582/EC: Commission Decision of 28 July 1997 amending Decision 91/516/EEC establishing a list of ingredients whose use is prohibited in compound feeding stuffs (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  agricultural activity;  health;  animal product
 Date Published: 1997-08-28

 Avis juridique important|31997D058297/582/EC: Commission Decision of 28 July 1997 amending Decision 91/516/EEC establishing a list of ingredients whose use is prohibited in compound feeding stuffs (Text with EEA relevance) Official Journal L 237 , 28/08/1997 P. 0039 - 0040COMMISSION DECISION of 28 July 1997 amending Decision 91/516/EEC establishing a list of ingredients whose use is prohibited in compound feeding stuffs (Text with EEA relevance) (97/582/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 79/373/EEC of 2 April 1979 on the marketing of compound feeding stuffs (1), as last amended by Directive 96/24/EC (2), and in particular Article 10 (e) thereof,Whereas cases of bovine spongiform encephalopathy (BSE) have been reported in some Member States; whereas scrapie is also known to exist in some Member States; whereas BSE and scrapie agents may be transmitted by the oral route;Whereas BSE in bovine animals is considered to originate from the use in feed of protein obtained from ruminants, constituting a vector for the transmission of agents of transmissible spongiform encephalopathies and not effectively treated to inactivate such agents;Whereas, to protect ruminants from the health risks arising from the fact that methods of treating protein could not always ensure that the agents were totally inactivated, the Commission adopted Decision 94/381/EC of 27 June 1994 concerning certain protection measures with regard to bovine spongiform encephalopathy and the feeding of mammalian derived protein (3), as last amended by Decision 95/60/EC (4); whereas that instrument bans the feeding to ruminants of protein obtained from mammalian tissue while laying down that some products are to be exempted given that they present no health risk;Whereas, given the health risks associated with the feeding to ruminants of feeding stuffs containing infected protein derived from mammalian tissue and the fact that the transmission of the disease to humans cannot be ruled out, the Council decided at its meeting of 1 to 3 April 1996 to adopt additional measures to protect human and animal health;Whereas Commission Decision 91/516/EEC (5), as last amended by Decision 95/274/EC (6), establishes a list of ingredients whose use is prohibited in compound feeding stuffs;Whereas, for practical reasons and for the sake of legal consistency, the ban on the feeding of certain protein derived from mammalian tissue to ruminants which already exists in veterinary law should accordingly be included in feeding stuffs law; whereas the list should be extended to ban the use, already at the feeding stuffs production stage, of such protein in compound feeding stuffs for ruminants;Whereas the provisions laid down shall apply, without prejudice to more stringent provisions which some Member States may have adopted as permitted in particular by Article 1 (2) of Council Directive 90/667/EEC of 27 November 1990 laying down the veterinary rules for the disposal and processing of animal waste, for its placing on the market and for the prevention of pathogens in feeding stuffs of animal or fish origin and amending Directive 90/425/EEC (7), as last amended by Directive 92/118/EEC (8);Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Feeding Stuffs,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 91/516/EEC is hereby amended in accordance with the Annex hereto.Article 2 The provisions laid down in the Annex shall apply without prejudice to Decision 94/381/EEC and to the provisions adopted by Member States as permitted by Article 1 (2) of Council Directive 90/667/EEC.Article 3 This Decision shall apply with effect from 1 December 1997.Article 4 This Decision is addressed to the Member States.Done at Brussels, 28 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 86, 6. 4. 1979, p. 30.(2) OJ No L 125, 23. 5. 1996, p. 33.(3) OJ No L 172, 7. 7. 1994, p. 23.(4) OJ No L 55, 11. 3. 1995, p. 43.(5) OJ No L 281, 9. 10. 1991, p. 23.(6) OJ No L 167, 18. 7. 1995, p. 24.(7) OJ No L 363, 27. 12. 1990, p. 51.(8) OJ No L 62, 15. 3. 1993, p. 49.ANNEX The following point is hereby added:'9. Protein derived from mammalian tissue as an ingredient in compound feeding stuffs for ruminants, excluding:- milk and milk products,- gelatin,- amino acids obtained from hides and skins by a process which involves exposure of the material to a pH of 1 to 2 followed by a pH of >11 followed by heat treatment at 140 °C for 30 minutes at 3 bar,- dicalcium phosphate derived from defatted bones, and- dried plasma and other blood products.`